Name: 94/433/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production, and amending the said Directive
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  means of agricultural production;  agricultural activity;  farming systems
 Date Published: 1994-07-13

 Avis juridique important|31994D043394/433/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production, and amending the said Directive Official Journal L 179 , 13/07/1994 P. 0027 - 0032 Finnish special edition: Chapter 3 Volume 59 P. 0040 Swedish special edition: Chapter 3 Volume 59 P. 0040 COMMISSION DECISION of 30 May 1994 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production, and amending the said Directive (94/433/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (1), and in particular Articles 1 (3), 2 (2), 3 (2), 6 (1) and (2), 8 (1) and (2), 10 (3) and 12 (2) thereof, Whereas precise definitions are required in order to carry out the surveys provided for in Directive 93/24/EEC; whereas this requires the definition of the agricultural holdings covered by the survey; whereas the individual categories into which the survey results are to be broken down must be precisely defined, and the herd size classes and regions according to which the Member States draw up the survey results at regular intervals must be determined; whereas a single definition of carcass weight is necessary for the drawing-up of slaughtering statistics; Whereas, with the amendment of the combined nomenclature for live bovine animals by Commission Regulation (EEC) No 2505/92 (2), it is no longer possible, either for intra-Community trade or for trade with non-member countries, for the Member States to record trade in bulls and bullocks separately; wheres the breakdown of gross indigenous production into bulls and bullocks required under Council Directive 93/24/EEC is thus no longer possible; whereas Directive 93/24/EEC should therefore be amended; Whereas, furthermore, according to Directive 93/24/EEC, the Member States may, at their request, be authorized to carry out the May or June surveys in selected regions, on the understanding that these surveys cover at least 70 % of the bovine population; whereas Member States whose bovine population makes up only a small percentage of the overall population of the Community may, at their request, also be authorized to dispense altogether with either the May/June or December surveys, or to use the regional breakdown for the final results of the May/June survey; whereas, finally, the Member States may, at their request, be authorized to use administrative sources instead of statistical surveys to determine the cattle population and the prescribed breakdown by herd size classes for the final results of even-numbered years and/or for the results of the May/June survey; Whereas applications have been made by the Member States for the abovementioned types of authorization; Whereas Commission Decision 73/262/EEC (3), as amended by Decision 90/501/EEC (4), should be replaced; Whereas, since Directive 93/24/EEC is applicable as from 1 January 1994, it is appropriate to apply the provisions of this Decision with effect from the same date; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of Article 2 (2) of Directive 93/24/EEC, 'agricultural holding' means any technical and economic unit under single management which produces agricultural products. 2. The survey referred to in Article 1 (1) of Directive 93/24/EEC shall cover: (a) agricultural holdings with a utilized agricultural area of 1 ha or more; (b) agricultural holdings with a utilized agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds. 3. Member States wishing to apply a different survey threshold shall, however, undertake to determine this threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (5), of the Member State concerned. Article 2 The definitions of the categories of bovine animals referred to in Articles 3 (1), 10 (2) and 12 (2) of Directive 93/24/EEC are set out in Annex I. Article 3 The territorial subdivisions referred to in Article 6 (1) of Directive 93/24/EEC are set out in Annex II. Article 4 The breakdown provided for in Article 8 (1) of Directive 93/24/EEC is set out in Annex III. Article 5 The carcass weight referred to in Article 10 (1) of Directive 93/24/EEC is defined in Annex IV. Article 6 In Article 12 (2) of Directive 93/24/EEC, category 'D. bulls' and category 'E. bullocks' are combined to read 'D. bulls and bullocks'. Article 7 1. Pursuant to the first subparagraph of Article 1 (2) of Directive 93/24/EEC, the Member States listed in point (a) of Annex V are authorized to carry out the May or June surveys in selected regions, on the undertstanding that these surveys cover at least 70 % of the bovine population. 2. Pursuant to the second subparagraph of Article 1 (2) of Directive 93/24/EEC, the Member States listed in point (b) of Annex V are authorized to dispense altogether with either the May/June or December surveys. 3. Pursuant to the third subparagraph of Article 1 (2) of Directive 93/24/EEC, the Member States listed in point (c) of Annex V are authorized to use administrative sources instead of statistical surveys. 4. Pursuant to Article 6 (2) of Directive 93/24/EEC, the Member States listed in point (d) of Annex V are authorized to use the regional breakdown for the final results of the May/June survey. 5. Pursuant to Article 8 (2) of Directive 93/24/EEC, the Member States listed in point (e) of Annex V are authorized to use the breakdown by herd size classes for the final results of even-numbered years and/or for those of the May/June survey. Article 8 Decision 73/262/EEC is repealed. Article 9 This Decision shall apply with effect from 1 January 1994. Article 10 This Decision is addressed to the Member States. Done at Brussels, 30 May 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 149, 21. 6. 1993, p. 5. (2) OJ No L 267, 14. 9. 1992, p. 1. (3) OJ No L 253, 10. 9. 1973, p. 5. (4) OJ No L 278, 10. 10. 1990, p. 41. (5) OJ No L 220, 17. 8. 1985, p. 1. ANNEX I Definitions of categories "" ID="1">Calves:> ID="2">A. (a) Cattle less than 12 months old intended for slaughter as calves: the definition of calves appears under A in the next column.> ID="3">A. Calves:"> ID="3">domestic animals of the bovine species not exceeding a live weight of 300 kg, which do not yet have their second teeth."> ID="1">Bulls:> ID="3">D. Bulls:"> ID="3">Whole male bovine animals not included in A."> ID="1">Bullocks:> ID="3">E. Bullocks:"> ID="3">gelded male bovine animals not included in A."> ID="1">Heifers:> ID="2">C. (b) (ba)> ID="3">B. Heifers:"> ID="2">Female bovine animals of two years and over which have not yet calved.> ID="3">Female bovine animals which have not yet calved (into included in A)."> ID="1">Heifers for> ID="2">C. (b) (ba) (1)"> ID="1">slaughter:> ID="2">Heifers bred for meat production."> ID="1">Other> ID="2">C. (b) (ba) (2)"> ID="1">heifers:> ID="2">Heifers reared for breeding and intended to replenish stocks of dairy or other cows."> ID="1">Cows:> ID="2">C. (b) (bb)> ID="3">C. Cows:"> ID="2">Female bovine animals which have already calved (including any under two years).> ID="3">Female bovine animals which have already calved."> ID="1">Dairy> ID="2">C. (b) (bb) (1)"> ID="1">cows:> ID="2">Cows which are kept exclusively or principally to produce milk for human consumption and/or for processing into dairy products. Includes cull dairy cows (whether or not they are fattened between their last lactation and slaughter)."> ID="1">Other> ID="2">C. (b) (bb) (2)"> ID="1">cows:> ID="2">Cows other than dairy cows including, where applicable, draft cows."> ANNEX II Territorial subdivisions Belgium: Provinces/Provincies Denmark: - Germany: Bundeslaender Greece: The regions of the Regional Development Service Spain: Galicia Principado de Asturias Cantabria PaÃ ­s Vasco Navarra La Rioja AragÃ ³n CataluÃ ±a Baleares Castilla y LeÃ ³n Madrid Castilla-La Mancha Comunidad Valenciana y RegiÃ ³n de Murcia Extremadura AndalucÃ ­a Other Comunidades autÃ ³nomas France: Champagne-Ardennes Picardie-Nord-Pas-de-Calais Basse-Normandie-Haute-Normandie Bourgogne Alsace-Lorraine Franche-ComtÃ © Pays-de-la-Loire Bretagne Poitou-Charentes Aquitaine Midi-PyrÃ ©nÃ ©es Limousin RhÃ ´ne-Alpes Auvergne and others Ireland: - Italy: Regioni Luxembourg: - Netherlands: Provincies Portugal: RegiÃ µes United-Kingdom: Standard regions ANNEX III Size classes of cattle stocks held "" ID="1">I> ID="2">1-2 1-9 (1)()> ID="5">1-2 1-9 (1)()> ID="8">1-2 1-9 (1)()"> ID="1">II> ID="2">3-9> ID="5">3-9> ID="8">3-9"> ID="1">III> ID="2">10-19> ID="5">10-19> ID="8">10-19"> ID="1">IV> ID="2">20-29> ID="5">20-29> ID="8">20-29"> ID="1">V> ID="2">30-49> ID="5">30-49> ID="8">30-49"> ID="1">VI> ID="2">50-99> ID="5">50-99> ID="8">50-99"> ID="1">VII> ID="2">100-199> ID="5">100-199> ID="8">100-199"> ID="1">VIII> ID="2">200-299 & ge; 100 (2)(b)> ID="5">200-299 & ge; 100 (3)(c)> ID="8">200-299 & ge; 100 (3)(c)"> ID="1">IX> ID="2">300-499> ID="5">& ge; 300> ID="8">& ge; 300"> ID="1">X> ID="2">& ge; 500"> ID="2">Total > ID="5">Total > ID="8">Total "" > (1)() Breakdown optional for NL, DK (2)(b) Breakdown optional for P, L, GR (3)(c) Breakdown optinal for P, L, GR, F ANNEX IV Definition of carcass weight Carcass weight is the weight of the slaughtered animal's cold body after being skinned, bled and eviscerated, and after removal of the external genitalia, the limbs at the carpus and tarsus, the head, the tail, the kidneys and kidney fats, and the udder. ANNEX V a) Member States authorized to carry out the May or June surveys in selected regions France Italy b) Member States authorized to dispense altogether with either the May/June or December surveys May/June December Portugal Greece c) Member States authorized to use administrative sources instead of statistical surveys for the May/June and/or December surveys May/June December d) Member States authorized to use the general breakdown for the final results of the May/June survey Belgium Greece Netherlands e) Member States authorized to use the breakdown by herd size classes for the final results of even-numbered years and/or for the results of the May/June survey in even-numbered years May/June Germany Denmark Belgium Greece Netherlands